DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 06/24/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 14, the claim recites that “the transferring arm and the arm independently rotate around a common axis”. However, it’s unclear whether the written specification describes that the arms rotate “independently” around a common axis. Further clarification is respectfully requested. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, the claim is recited as being dependent upon the independent claim 1. However, the preamble and the body of the claim 12 describe the liquid chromatograph system and the analyzing system. The claim 12 does not further limit or define the pretreatment apparatus of the independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Allowable Subject Matter
Claims 1-10, 13, and 15 are allowed.
Claims 12 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C 112(d) and 35 U.S.C. 112(b), respectively, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest, the particulars of a pretreating apparatus configured to be arranged adjacent to a liquid chromatograph system for performing liquid chromatograph analysis on a sample pretreated in the pretreating aparatus, comprising a transferring arm configured to transfer a container, an arm comprising at least one probe configured to supply a diluent, a transferring rack being configured to transfer the container from a transferring port to the liquid chromatograph system.
The best prior arts of record: 
Koike et al. (U.S. Pat. No. 5,305,650) teaches an automatic preparation apparatus comprising a liquid chromatography system arranged such that an input port is provided at a fixed position and the probe needle can be inserted into the input port, robot means for transferring the sample containers between the turntable means and the rack means; but does not teach a transferring rack being configured to transfer the container from a transferring port to the liquid chromatograph system. 
Yaita (U.S. Pat. No. 9,804,184) teaches a sampling dispensing mechanism, dilution cleaner, dilution container, and a control portion; but does not teach the details of the transferring arm, the controller operation, or a transferring rack. 
Ochranek et al. (U.S. Pat. No. 10,001,497) teaches a diagnostic analyzer with a pretreatment carousel comprising a loading mechanism, diverters including aligned engagement arms to move vessels from one section of the track system to another section, pretreatment path or track for preparing and treating liquids, and a processing system for controlling the instruments and mechanisms used during a diagnostic test; but does not teach a transferring rack being configured to transfer the container from a transferring port to the liquid chromatograph system. 
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 1-10, 13, and 15, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855